GARRARD, Judge,
concurring.
The only issues raised on appeal by Owens are whether at his 1970 guilty plea proceeding the plea was rendered defective *505by the court’s failure to expressly advise Owens that the offense was a felony and that it might someday serve as an element in determining habitual offender status.
While I believe it better practice for the court to expressly advise an accused that the offense to which he is entering a plea is a felony when that is the case, I concur in the majority’s resolution of these issues.